Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 1 of 28 PageID #: 4394



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

 TEAM WORLDWIDE CORPORATION,                     §
                                                 §
              Plaintiff,                         §
                                                 §
 v.                                              §         Case No. 2:19-cv-00092-JRG-RSP
                                                 §         LEAD CASE
 ACADEMY, LTD d/b/a ACADEMY                      §
 SPORTS + OUTDOORS,                              §
                                                 §
              Defendant.                         §

              CLAIM CONSTRUCTION MEMORANDUM OPINION AND ORDER

       Before the Court is the opening claim construction brief of Plaintiff Team Worldwide

Corporation (“Plaintiff”) (Dkt. No. 135, filed on August 18, 2020), the response of Defendants

Academy, Ltd. d/b/a Academy Sports + Outdoors; Ace Hardware Corporation; Amazon.com, Inc.;

Amazon.com LLC; Bed Bath & Beyond Inc.; Costco Wholesale Corporation; Dick’s Sporting Goods,

Inc.; Home Depot U.S.A., Inc.; Home Depot Product Authority, LLC; Macy’s Retail Holdings, Inc.;

Macy’s.com, LLC; Target Corporation; Sears, Roebuck and Co.; Sears Holdings Corp; Transform SR

LLC; and Transform KM LLC (collectively, “Defendants”) (Dkt. No. 143, filed on September 4, 2020),

and the reply of Plaintiff (Dkt. No. 146, filed on September 11, 2020). The Court held a hearing on the

issues of claim construction and claim definiteness on September 28, 2020. Having considered the

arguments and evidence presented by the parties at the hearing and in their briefing, the Court issues

this Order.




                                                     1
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 2 of 28 PageID #: 4395



Table of Contents


   I.     BACKGROUND .................................................................................................................3
   II.    LEGAL PRINCIPLES .......................................................................................................4
          A. Claim Construction .........................................................................................................4
          B. Departing from the Ordinary Meaning of a Claim Term ................................................6
          C. Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA) ...........................7
   III.   AGREED CONSTRUCTIONS………………………………………………………….8
   IV.    CONSTRUCTION OF DISPUTED TERMS ...................................................................9
          A. “inflatable body” .............................................................................................................9
          B. “electric pump” .............................................................................................................14
          C. “pump body” .................................................................................................................18
          D. “built into” / “the pump body is built into the exterior wall” .......................................21
          E. “located in” ...................................................................................................................25
   V.     CONCLUSION .................................................................................................................28




                                                                   2
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 3 of 28 PageID #: 4396



   I.       BACKGROUND

         In the case addressed in this Order, Plaintiff alleges infringement of U.S. Patent No. 9,211,018

(the “’018 Patent”). The abstract of the ’018 Patent provides:

                An inflatable product includes an inflatable body and an electric pump
                for pumping the inflatable body. The electric pump includes a pump
                body and an air outlet, wherein the pump body is wholly or partially
                recessed into the inflatable body and permanently held by the inflatable
                body. Preferably, the electric pump includes a fan and a motor connected
                to the fan, and the fan is rotated by the motor in a first direction to pump
                the inflatable body or in a second direction opposite the first direction to
                deflate the inflatable body.

         Claim 1 of the ’018 Patent, an exemplary inflatable product claim, recites as follows, with

disputed claim language emphasized:

                1. An inflatable product comprising:
                An inflatable body comprising an exterior wall; and
                An electric pump for pumping the inflatable body, the electric pump
                    comprising a pump body and an air outlet, wherein the pump body
                    is built into the exterior wall and wholly or partially recessed into
                    the inflatable body, leaving at least a portion of the pump body
                    exposed by the exterior wall, and wherein the pump body is
                    permanently held by the inflatable body.

Dkt. No. 1-1 at 32.

         The ’018 Patent was previously at issue in another case in the Marshall Division of the

Eastern District of Texas. Team Worldwide Corporation v. Wal-Mart Stores, Inc. et al., Case No.

2:17-cv-00235-JRG (E.D. Tex. 2017) (the “Wal-Mart Case”). In the Wal-Mart Case, Chief Judge

Gilstrap’s Claim Construction Memorandum Opinion and Order addressed the ’018 Patent and

construed several terms, some of which are also disputed in the above-captioned matter. See Wal-

Mart Case at Dkt. No. 153. The ’018 Patent was also construed in Intex Rec. Corp. v. Team

Worldwide Corp., Case No. 1:04-cv-01785-PLF (D.D.C. Mar. 28, 2008) (the “Intex Case”). Intex

Case, Dkt. No. 145.

   II.      LEGAL PRINCIPLES

                                                     3
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 4 of 28 PageID #: 4397



           A. Claim Construction

        “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed.

Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d

1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts start by considering the

intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d 858, 861 (Fed. Cir.

2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Grp., Inc., 262 F.3d 1258, 1267 (Fed. Cir.

2001). The intrinsic evidence includes the claims themselves, the specification, and the prosecution

history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at 861. The general rule—subject to

certain specific exceptions discussed infra—is that each claim term is construed according to its

ordinary and accustomed meaning as understood by one of ordinary skill in the art at the time of the

invention in the context of the patent. Phillips, 415 F.3d at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n,

342 F.3d 1361, 1368 (Fed. Cir. 2003); Azure Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed.

Cir. 2014) (quotation marks omitted) (“There is a heavy presumption that claim terms carry their

accustomed meaning in the relevant community at the relevant time.”) cert. granted, judgment vacated,

135 S. Ct. 1846 (2015).

        “The claim construction inquiry . . . begins and ends in all cases with the actual words of the

claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998). “[I]n all

aspects of claim construction, ‘the name of the game is the claim.’” Apple Inc. v. Motorola, Inc., 757

F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998))

overruled on other grounds by Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015). First,

a term’s context in the asserted claim can be instructive. Phillips, 415 F.3d at 1314. Other asserted or

unasserted claims can also aid in determining the claim’s meaning, because claim terms are typically

used consistently throughout the patent. Id. Differences among the claim terms can also assist in

                                                   4
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 5 of 28 PageID #: 4398



understanding a term’s meaning. Id. For example, when a dependent claim adds a limitation to an

independent claim, it is presumed that the independent claim does not include the limitation. Id. at

1314–15.

        “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

specification ‘is always highly relevant to the claim construction analysis. Usually, it is dispositive; it

is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am. Corp., 299

F.3d 1313, 1325 (Fed. Cir. 2002). But, “‘[a]lthough the specification may aid the court in interpreting

the meaning of disputed claim language, particular embodiments and examples appearing in the

specification will not generally be read into the claims.’” Comark Commc’ns, Inc. v. Harris Corp., 156

F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560,

1571 (Fed. Cir. 1988)); see also Phillips, 415 F.3d at 1323. “[I]t is improper to read limitations from a

preferred embodiment described in the specification—even if it is the only embodiment—into the

claims absent a clear indication in the intrinsic record that the patentee intended the claims to be so

limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 913 (Fed. Cir. 2004).

       The prosecution history is another tool to supply the proper context for claim construction

because, like the specification, the prosecution history provides evidence of how the U.S. Patent and

Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.

However, “because the prosecution history represents an ongoing negotiation between the PTO and

the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic

Alts., Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution history may be

“unhelpful as an interpretive resource”).

                                                    5
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 6 of 28 PageID #: 4399



         Although extrinsic evidence can also be useful, it is “‘less significant than the intrinsic record

in determining the legally operative meaning of claim language.’” Phillips, 415 F.3d at 1317 (quoting

C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help a court understand the

underlying technology and the manner in which one skilled in the art might use claim terms, but

technical dictionaries and treatises may provide definitions that are too broad or may not be indicative

of how the term is used in the patent. Id. at 1318. Similarly, expert testimony may aid a court in

understanding the underlying technology and determining the particular meaning of a term in the

pertinent field, but an expert’s conclusory, unsupported assertions as to a term’s definition are not

helpful to a court. Id. Extrinsic evidence is “less reliable than the patent and its prosecution history in

determining how to read claim terms.” Id. The Supreme Court has explained the role of extrinsic

evidence in claim construction:

         In some cases, however, the district court will need to look beyond the patent’s intrinsic
         evidence and to consult extrinsic evidence in order to understand, for example, the
         background science or the meaning of a term in the relevant art during the relevant time
         period. See, e.g., Seymour v. Osborne, 11 Wall. 516, 546 (1871) (a patent may be “so
         interspersed with technical terms and terms of art that the testimony of scientific
         witnesses is indispensable to a correct understanding of its meaning”). In cases where
         those subsidiary facts are in dispute, courts will need to make subsidiary factual findings
         about that extrinsic evidence. These are the “evidentiary underpinnings” of claim
         construction that we discussed in Markman, and this subsidiary factfinding must be
         reviewed for clear error on appeal.

Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 331–32 (2015).

             B. Departing from the Ordinary Meaning of a Claim Term

         There are “only two exceptions to [the] general rule” that claim terms are construed according

to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts as his own

lexicographer, or 2) when the patentee disavows the full scope of the claim term either in the

specification or during prosecution.” 1 Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362, 1365


1
  Some cases have characterized other principles of claim construction as “exceptions” to the general rule, such as the
statutory requirement that a means-plus-function term is construed to cover the corresponding structure disclosed in the
                                                            6
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 7 of 28 PageID #: 4400



(Fed. Cir. 2014) (quoting Thorner v. Sony Comput. Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir.

2012)); see also GE Lighting Sols., LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir. 2014) (“[T]he

specification and prosecution history only compel departure from the plain meaning in two instances:

lexicography and disavowal.”). The standards for finding lexicography or disavowal are “exacting.”

GE Lighting Sols., 750 F.3d at 1309.

         To act as his own lexicographer, the patentee must “clearly set forth a definition of the disputed

claim term,” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669 F.3d at 1365);

see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear “with reasonable clarity,

deliberateness, and precision.” Renishaw, 158 F.3d at 1249.

         To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis Corp.

v. Bos. Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at 1366 (“The

patentee may demonstrate intent to deviate from the ordinary and accustomed meaning of a claim term

by including in the specification expressions of manifest exclusion or restriction, representing a clear

disavowal of claim scope.”). “Where an applicant’s statements are amenable to multiple reasonable

interpretations, they cannot be deemed clear and unmistakable.” 3M Innovative Props. Co. v. Tredegar

Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013).

             C. Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA)

         Patent claims must particularly point out and distinctly claim the subject matter regarded as the

invention. 35 U.S.C. § 112, ¶ 2. A claim, when viewed in light of the intrinsic evidence, must “inform

those skilled in the art about the scope of the invention with reasonable certainty.” Nautilus Inc. v.

Biosig Instruments, Inc., 572 U.S. 898, 910 (2014). If it does not, the claim fails 35 U.S.C. § 112, ¶ 2

and is therefore invalid as indefinite. Id. at 901. Whether a claim is indefinite is determined from the


specification. See, e.g., CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).
                                                            7
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 8 of 28 PageID #: 4401



perspective of one of ordinary skill in the art as of the time the application for the patent was filed. Id.

at 911. As it is a challenge to the validity of a patent, the failure of any claim in suit to comply with 35

U.S.C. § 112 must be shown by clear and convincing evidence. BASF Corp. v. Johnson Matthey Inc.,

875 F.3d 1360, 1365 (Fed. Cir. 2017). “[I]ndefiniteness is a question of law and in effect part of claim

construction.” ePlus, Inc. v. Lawson Software, Inc., 700 F.3d 509, 517 (Fed. Cir. 2012).

             When a term of degree is used in a claim, “the court must determine whether the patent provides

some standard for measuring that degree.” Biosig Instruments, Inc. v. Nautilus, Inc., 783 F.3d 1374,

1378 (Fed. Cir. 2015) (quotation marks omitted). Likewise, when a subjective term is used in a claim,

“a court must determine whether the patent’s specification supplies some standard for measuring the

scope of the [term].” Ernie Ball, Inc. v. Earvana, LLC, 502 F. App'x 971, 980 (Fed. Cir. 2013) (citations

omitted). The standard “must provide objective boundaries for those of skill in the art.” Interval

Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014).

      III.      AGREED CONSTRUCTIONS

             The parties have agreed to the following constructions set forth in their Joint Claim

Construction Charts (‘070 Case Dkt. No. 131; ’172 Case Dkt. No. 84).

                          Term 2                                          Agreed Construction
    “permanently held”                                        Plain and ordinary meaning

    ’018 Patent, Claim 1
    “exposed by”                                              Plain and ordinary meaning

    ’018 Patent, Claims 1 & 14

             Considering the agreement of the parties, the Court hereby adopts the parties’ agreed

constructions.




2
 For all term charts in this order, the listed claims are those identified by the parties in their Joint Claim Construction
Charts.
                                                               8
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 9 of 28 PageID #: 4402



   IV.      CONSTRUCTION OF DISPUTED TERMS

            A. “inflatable body”

 Disputed Term      Plaintiff’s Proposed Construction           Defendants’ Proposed Construction
 “inflatable body”  “substantially airtight structure that      “a body that is substantially airtight
                    expands when filled with air or other       (which may permit continuous air flow
 ’018 Patent Claims gases”                                      out of the body) that expands when
 1, 12, 13 & 14                                                 filled with air or other gas”

                                                                Alternatively, indefine under 35 U.S.C.
                                                                § 112, ¶ 2

                The Parties’ Positions

         Plaintiff submits: Plaintiff’s proposed construction, which is identical to Chief Judge Gilstrap’s

construction in the Wal-Mart Case (Wal-Mart Case at Dkt. No. 153), construes the term as expressly

defined by the applicant during prosecution. Dkt. No. 135 at 15. During prosecution of the ’018 Patent,

the applicant defined “inflatable body” as “a body that is substantially airtight and expands when filled

with air or other gas.” Id. (quoting Dkt. No. 135-6 at 3). During prosecution, applicant’s express

definition of “inflatable body” also distinguished prior art that was not substantially airtight. Id. at 19

(citing Dkt. No. 135-6 at 4-7). “Inflatable body” is used in the Asserted Patents consistent with this

definition to refer to airbeds or air mattresses that remain inflated during use and are purposefully

deflated after use. Id. at 16. Plaintiff’s construction is also consistent with the construction by the

District Court for the District of Columbia in a related patent (Id. (citing Dkt. No. 135-5 at 7)) and the

construction by the Patent Trial and Appeal Board (“PTAB”) (Id. at 17 (citing Dkt. No. 135-7 at 7).

Finally, Defendants’ proposed construction is incorrect for including “which may permit continuous

air flow out of the body” because it is improper given the air-mattress context and is directly opposite

to the patentee’s express definition.

         In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’018 Patent (Dkt. No. 1-1): Abstract, Claims 1, 2,


                                                     9
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 10 of 28 PageID #: 4403



 12, 13, & 14, Figs. 13A & 13B & related text, Cols. 1:23–31, 2:60–7:25, 1:35–53, 6:31–51, 6:66–67,

 7:3–25, 3:42–43, 3:54–55, 3:58–4:3, 4:65, 6:1–7; and ’018 Patent Prosecution History: Applicant

 Reply (Dkt. No. 135-6) and Applicant Amendment and Argument (Dkt. No. 135-11). Extrinsic

 evidence: Wal-Mart Case Claim Construction Order (Wal-Mart Case at Dkt. No. 153); Intex Case

 Claim Construction Order (Intex Case at Dkt. No. 145); U.S. Patent No. 7,246,394 (the “’394 Patent”)

 (Dkt. No. 1-3): Abstract, Claims 1, 2, 3, 9, 11, 13, 14, 16, 17, 18, & 22, Figs. 1A, 4A, 4C, 4F-5A, 7A

 & related text, Col. 3:15–45, 4, 2–4, 4:39–62, 5:48–64, 6:10–16, 7:3–19, 8:14–22; and Merriam-

 Webster.com, “inflatable” 3 (Dkt. No. 123-1 at 4).

            Defendants respond: the parties agree that “substantially airtight” is part of a proper claim

 construction for “inflatable body,” and that a derivative construction is needed for “substantially

 airtight,” but disagree as to whether “substantially airtight” permits “continuous airflow to escape from

 the inflatable body.” Dkt. No. 143 at 6. The claims themselves confirm that an inflatable body must

 have an opening large enough to receive an electric pump and thus must permit continuous airflow. Id.

 at 7. Any such air retention characteristic is the result of extraneous structures attached to the pump

 that is mounted on the inflatable body, not the inflatable body itself. Id. at 8. Further, the prosecution

 history of U.S. Patent Application No. 10/647,814 (the “’814 Application”), which is related to the

 ’018 Patent and shares a specification, shows continuous airflow is permitted as shown by applicant

 admission during prosecution. Id. at 9–10. Plaintiff’s reliance on the ’018 Patent prosecution history is

 misplaced. Id. at 10. Alternatively, Plaintiff’s inconsistent statements during prosecution render the

 asserted claims indefinite. Id. at 12–15.

            In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

 evidence to support their position: Intrinsic evidence: ’018 Patent (Dkt. No. 1-1): Abstract, Claims 1,

 2, 12–14, Figs. 1A, 6C, 13A–15 and related text, Cols. 1:19–52, 2:60–7:25; and ’018 Patent


 3
     https://www.merriam-webster.com/dictionary/inflatable
                                                             10
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 11 of 28 PageID #: 4404



 Prosecution History: Office Action Resp. (Dkt. No. 143-2), Amendment after Notice of Allowance

 (Dkt. No. 143-8). Extrinsic evidence: ’814 Application Prosecution History: Appeal Brief (Dkt. No.

 146-3) and Reply Brief (Dkt. No. 143-12).

        Plaintiff replies: “substantially airtight” does not require further construction and does not mean

 including continuous airflow out of the body, which would mean the opposite of “substantially

 airtight.” Dkt. No. 146 at 6. Plaintiff has consistently maintained the same position and Defendants

 ignore the prosecution history established in the inter partes review filed by Intex. Id. Defendants’

 proposed construction is expressly not limited to minor, unintentional leakage but subverts the plain

 meaning of the phrase. Id. at 7. Defendants’ argument that “inflatable body” need not be substantially

 airtight because the pump is built into it was rejected in the Wal-Mart Case and by the PTAB in the

 inter partes review. Id. Defendants’ argument regarding the ’814 Application is a red herring as it is a

 different patent application that is not part of the prosecution history of the ’018 Patent. Id. at 8–10.

 Regarding indefiniteness, Chief Judge Gilstrap already correctly held that the construction of

 “inflatable body” does not render the asserted claims indefinite under 35 U.S.C. § 112, ¶ 2.

                Analysis

        Both parties agree that part of the correct construction of “inflatable body” is a body or structure

 that is substantially airtight and that expands when filled with air or other gases. At dispute is whether

 this substantially airtight structure permits continuous air flow out of the body.

        A device claim must be understood in its entirety as a completed product, not merely as a list

 of individual parts before assembly, and understood within the context of the art. The disclosed

 technological purpose constrains “substantially airtight.” See Wal-Mart Case Claim Construction

 Order at 13 (citing Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326–27

 (Fed. Cir. 2007) (noting that a term of degree may be understood with reference to the technology)).

 The applicant explains that that a body is “inflatable” when it is “designed to be filled with air or gas

                                                    11
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 12 of 28 PageID #: 4405



 before use” or “designed or built to be inflated before use.” See Wal-Mart Case Claim Construction

 Order at 13 (citing ’018 File Wrapper November 20, 2006 Reply at 2–5, Wal-Mart Case Dkt. No. 133-

 12). This suggests that a body is substantially airtight if it is designed to retain the air or other gas used

 to inflate it. The “Air Retention Requirement” that Defendants argue is “directly contradicted by

 intrinsic evidence no other tribunal has considered in construing this term” is implicit within the term

 “substantially airtight” itself. See Dkt. No. 143 at 7

         Defendants argue that “additional structures—such as a check valve, cap, cover, or O-ring—

 are required to prohibit air from escaping the inflatable product and thus the inflatable body. [citations

 omitted] None of these structures are claimed.” Id. What is claimed is an inflatable product, not merely

 an inflatable body alone. Dkt. No. 1-1 at 32. Independent Claim 1 reads:

                 “1. An inflatable product comprising:
                 an inflatable body comprising an exterior wall; and
                 an electric pump for pumping the inflatable body, the electric pump
                 comprising a pump body and an air outlet, wherein the pump body is
                 built into the exterior wall and wholly or partially recessed into the
                 inflatable body, leaving at least a portion of the pump body exposed by
                 the exterior wall, and wherein the pump body is permanently held by the
                 inflatable body.”

 Id. Independent Claim 14 reads:

                 “14. An inflatable product comprising:
                 an inflatable body comprising an exterior wall; and
                 an electric pump for pumping the inflatable body, the electric pump
                 comprising a pump body and an air outlet, wherein the pump body is
                 built into the exterior wall and wholly or partially recessed into the
                 inflatable body, leaving at least a portion of the pump body exposed by
                 the exterior wall.”

 Id. This inflatable product comprises an inflatable body and an electric pump. Id. While a check valve,

 cap, cover, or O-ring may not be individually claimed, the specification clearly shows that these can

 be parts of either the inflatable body or electric pump, which are claimed.

         For example, Figure 2 shows an airbed 26 with a built-in socket 24, wherein an O-ring 244 is


                                                      12
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 13 of 28 PageID #: 4406



 provided on the inner wall of the socket 24. Dkt. No. 1-1 at 5, 29–30. Here, the O-ring is part of the

 airbed, an inflatable body, in accordance with a first embodiment of the invention. Further, the electric

 pump 20 has a check valve 208 inside. Id. Here, the check valve is part of the electric pump.

 Accordingly, the “Air Retention Requirement” is not directly contradicted by the ’018 Patent.

           With respect to other “intrinsic evidence,” Defendants point to prosecution of the ’814

 Application. Dkt. No. 143 at 9–10. Whether or not the “inflatable body” structures applicant identified

 in Higgs permit a continuously escaping airflow is irrelevant. The importance of prosecution history

 in claim construction is how the applicant described their invention and how it is distinguished from

 the prior art, not whether their characterization of the prior art is correct. Pointing to features of the

 prior art that were not addressed by the applicant misses the point of reviewing prosecution history for

 claim construction.

           In the April 13, 2007 Reply Brief (Dkt. No. 143-12) the applicant explains:

                   “Higgs describes a low loss air mattress in which ‘a plurality of air sacs
                   are inflated and air is permitted to leak through small holes in the sacs.’
                   [citation omitted] The ‘small holes’ are apparently of sufficiently tiny
                   dimension such that the air sacs can be filled with air by a blower and
                   furthermore are not immediately deflated when a user lies down on the
                   mattress.” 4

 Dkt. No. 143-12 at 3. This reply brief was with respect to the ’814 Application, which claimed an

 inflatable body with a socket built into the inflatable body. Dkt. No. 146-3 at 3. Applicant did not rely

 on the inflatable body’s lack of tiny air sacs to distinguish the ’814 Application from Higgs, but rather

 that Higgs “fails to teach or suggest an inflatable product including an inflatable body and a socket

 built in the inflatable body, where a pump body of an electric pump is wholly or partially located in

 the socket.” 5 Id. at 13.

           Defendants claim that “the Walmart Markman Order did not address Defendants’ indefiniteness


 4
     Emphasis added.
 5
     Emphasis added.
                                                       13
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 14 of 28 PageID #: 4407



 argument.” Dkt. No. 143 at 14. From the Wal-Mart Case Claim Construction Order:

                 “The inclusion of ‘substantially airtight’ in the construction does not
                 render the meaning of the term less than reasonably certain. . . . The
                 disclosed technological purpose (use as an airbed) constrains
                 ‘substantially airtight.’ . . . Defendants have failed to carry their burden
                 to establish that ‘substantially airtight’ in the applicant’s definition
                 renders any claim indefinite.”

 Wal-Mart Case Claim Construction Order at 13.

         Considering all the above, the Court agrees with Chief Judge Gilstrap’s previous construction

 of “inflatable body.” Accordingly, the Court construes “inflatable body” as “substantially airtight

 structure that expands when filled with air or other gases.”

             B. “electric pump”

  Disputed Term      Plaintiff’s           Proposed Defendants’ Proposed Construction
                     Construction
  “electric pump”    Plain and ordinary meaning     “an electronically powered machine or
                                                    device, including at least an air outlet and
  ’018 Patent Claims                                a pump body, for raising, compressing, or
  1, 7, 11 & 14                                     transferring fluids, including gases”

                 The Parties’ Positions

         Plaintiff submits: the term “electric pump” is a simple term that Defendants do not argue is

 used as a term of art or carrying specialized meaning. Dkt. No. 135 at 21. Defendants’ proposed

 construction would include extraneous language that is not helpful to a jury, not supported by the

 prosecution history, and “creates additional confusion by separately listing air inlet, an air outlet and a

 pump body, in that a jury might be led to believe that these need to be distinct components when in

 fact the patent . . . does not require them to be separate components.” Id. at 22–23. “Electric pump” is

 simple for a jury to understand in the air-mattress context of the ’018 Patent and should be given its

 plain and ordinary meaning. Id. at 23. Alternatively, Plaintiff’s proposed construction does not read in

 additional limitations, such as an air inlet, that is not recited in the claim. Id. at 22.

         In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic
                                                       14
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 15 of 28 PageID #: 4408



 evidence to support its position: Intrinsic evidence: ’018 Patent (Dkt. No. 1-1): Abstract, Claims 1–3,

 5–8, 10, 11, & 14, Figs. 13A–13B, 15 & the related text of each figure, and Cols. 1–8; and ’018 Patent

 Prosecution History: Applicant Reply (Dkt. No. 135-6), Applicant Amendment and Argument (Dkt.

 No. 135-11), Amended Brief (Dkt. No. 135-8), Applicant Amendment and Argument with Request for

 Continued Examination (Dkt. No. 135-10), and Applicant Amendment and Argument (Dkt. No. 135-

 9). Extrinsic evidence: Intex Case Claim Construction Order (Intex Case at Dkt. No. 145) at *10; The

 American Heritage Dictionary (Intex Case, Dkt 140-13, at 5); and Merriam-Webster.com, “pump” 6

 (Dkt. No. 123-1 at 5).

           Defendants respond: Plaintiff is making a litigation argument contradicted by the prosecution

 history. Dkt. No. 143 at 16–18. The “electric pump” claimed in the ’018 Patent includes at least an air

 outlet and a pump body by the plain language of the claims, and as those two elements are listed

 separately, the clear implication is that those elements are distinct components. Id. at 18 (citing Becton,

 Dickinson and Co. v. Tyco Healthcare Grp., LP, 616 F.3d 1249, 1254 (Fed. Cir. 2010)). The

 prosecution history supports Defendants’ proposed construction and contradicts Plaintiff’s suggestion

 that the pump body is the only component of the “electric pump.” Id. at 19–20. Plaintiff misrepresents

 the construction by the District Court for the District of Columbia, which merely resolved whether the

 “electric pump could only be used to inflate and deflate an inflatable body.” Id. at 20 (citing Dkt. No.

 135-5 at 5).

           In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

 evidence to support their position: Intrinsic evidence: ’018 Patent (Dkt. No. 1-1): Abstract, Claims 1–

 3, 5–8, 10, 11, 14, Figs. 1A, 2, 4, 5, 6A, 6C, 7A, 8A–8C, 8E, 9A, 9B, 9E, 10A, 11, 12A, 13A–15 (and

 related text), and Cols. 1:19–52, 2:60–7:25; and ’018 Patent Prosecution History: Appeal Brief (Dkt.

 No. 143-4), Reply Brief (Dkt. No. 135-10), Office Action Resp. (Dkt. No. 135-9), Appeal Brief (Dkt.


 6
     https://www.merriam-webster.com/dictionary/pump
                                                       15
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 16 of 28 PageID #: 4409



 No. 143-5), Reply Brief (Dkt. No. 143-6), and Board Decision (Dkt. No. 143-7). Extrinsic evidence:

 ’814 Application Prosecution History: Office Action Resp. (Dkt. No. 143-9), Office Action Resp. (Dkt.

 No. 143-10), and Office Action Resp. (Dkt. No. 143-13).

           Plaintiff replies: a jury will know what an “electric pump” is, and there is no basis to add “an

 air outlet, and a pump body” to the construction. Dkt. No. 146 at 11. Further, adding “at least” just adds

 confusion. Id.

                   Analysis

           Defendant argues that the “electric pump” claimed in the ’018 Patent includes at least an air

 outlet and a pump body by the plain language of the claims. Dkt. No. 143 at 18. Independent Claim 1

 reads:

                   “1. An inflatable product comprising:
                   an inflatable body comprising an exterior wall; and
                   an electric pump for pumping the inflatable body, the electric pump
                   comprising a pump body and an air outlet, wherein the pump body is
                   built into the exterior wall and wholly or partially recessed into the
                   inflatable body, leaving at least a portion of the pump body exposed by
                   the exterior wall, and wherein the pump body is permanently held by the
                   inflatable body.” 7

 Dkt. No. 1-1 at 32. Independent Claim 14 reads:

                   “14. An inflatable product comprising:
                   an inflatable body comprising an exterior wall; and
                   an electric pump for pumping the inflatable body, the electric pump
                   comprising a pump body and an air outlet, wherein the pump body is
                   built into the exterior wall and wholly or partially recessed into the
                   inflatable body, leaving at least a portion of the pump body exposed by
                   the exterior wall.” 8

 Id. Defendant is correct to this point. There is a “clear implication” that those elements are “distinct

 components.” See Becton, Dickinson and Co. v. Tyco Healthcare Grp., LP, 616 F.3d 1249, 1254 (Fed.

 Cir. 2010). This implication is overturned by the specification. Figure 14 is reproduced below.


 7
     Emphasis added.
 8
     Emphasis added.
                                                      16
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 17 of 28 PageID #: 4410




 Dkt. No. 1-1 at 27. In this embodiment, “[i]n the inflating operation, the fan 91 and motor 92

 pump outside air into the airbed 90 through the holes 94, 95.” Id. at 31. Here, both the air outlet and

 the air inlet are integrated into the pump body. While other embodiments may show the “pump body”

 and “air outlet” as distinct components of the electric pump, this embodiment shows that they are not

 necessarily so and the applicant both contemplated and described circumstances where they are not

 distinct, but integrated. This, along with the fact that the air outlet and pump body are already expressly

 called out in the claim, strongly suggest that the air outlet and pump body should not be read into the

 construction of “electric pump.”

        Plaintiff’s argument, in its essence, is that “electric pump” is a simple concept that requires no

 construction. Plaintiff’s original alternative construction, which was discussed in the briefing but

 removed from the P.R. 4-5(d) chart, aligns with the use of the term in the claims. See Dkt. No. 135 at

 21–23; see also Dkt. No. 147-1 at 3. Furthermore, it matches the construction that the District Court

 for the District of Columbia arrived at. Dkt. No. 135-5 at 5. Without an argument to abandon a position

 consistent with the District Court for the District of Columbia in favor of plain and ordinary meaning,

                                                     17
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 18 of 28 PageID #: 4411



 a position Plaintiff themself originally presented, the Court leans towards the clear construction that

 maintains judicial consistency.

        Accordingly, the Court construes “electric pump” as “an electronically powered machine or

 device for raising, compressing, or transferring fluids, including gases.”

            C. “pump body”

  Disputed Term         Plaintiff’s Proposed Construction       Defendants’ Proposed Construction
  “pump body”           “the main part of the pump”             “pump motor, fan, and the portion of the
                                                                electric pump in which the pump motor
  ’018 Patent Claims                                            and/or fan are disposed”
  1, 12 & 14

                The Parties’ Positions

        Plaintiff submits: Plaintiff’s proposed construction is identical to Chief Judge Gilstrap’s

 construction in the Wal-Mart Case, which the same counsel representing Defendants in this case agreed

 to in the Wal-Mart Case. Dkt. No. 135 at 23–24. The patentee expressly provided this construction

 during prosecution. Id. at 24. The District Court for the District of Columbia used the same construction

 in the related U.S. Patent No. 6,793,469 (the “’469 Patent”), and the PTAB used a similar construction.

 Id. at 24–25. Defendant’s construction improperly narrows the scope of “pump body” by necessarily

 including a fan and a motor, in contravention to claim differentiation with Claim 2. Id. at 25.

 Defendant’s proposed construction is more complicated and less clear to a jury, and their alternative

 indefiniteness argument lacks merit as they themselves assert a proposed construction. Id. at 26.

        In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

 evidence to support its position: Intrinsic evidence: ’018 Patent (Dkt. No. 1-1): Abstract, Claims 1,

 12, and 14, Cols. 1:35–52 and 7:16–25; and ’018 Patent Prosecution History: Applicant Reply (Dkt.

 No. 135-6), Appeal Brief (Dkt. No. 143-4), Applicant Amendment and Argument with Request for

 Continued Examination (Dkt. No. 135-10), Applicant Amendment and Argument (Dkt. No. 135-9),

 Appeal Brief (Dkt. No. 143-5), Reply Brief (Dkt. No. 143-6), and Decision on Appeal (Dkt. No. 143-
                                                    18
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 19 of 28 PageID #: 4412



 7). Extrinsic evidence: Wal-Mart Case: Claim Construction Order (Wal-Mart Case at Dkt. No. 153),

 Dkt Nos. 119 and 134; Intex Case: Claim Construction Order (Intex Case at Dkt. No. 145); and

 Merriam-Webster.com, “pump” 9 and “body” 10 (Dkt. No. 123-1 at 8–9).

           Defendants respond: The plain language of the claims demonstrates that the “pump body” is

 only a portion of the “electric pump,” specifically only the pump motor, fan, and portion of the electric

 pump in which the motor and fan are disposed. Dkt. No. 143 at 21. During prosecution, Plaintiff

 confirmed that the “pump body” is a separate and distinct portion of the “electric pump.” Id. at 21–22.

 When using the ordinary and customary meaning of “pump body,” Figures 8B and 14 show that the

 “main or central part” of the electric pump is simply the part between protruding air inlets and outlets.

 This is further shown by statements in the prosecution history of other patents. Id. at 25–28.

           In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

 evidence to support their position: Intrinsic evidence: ’018 Patent (Dkt. No. 1-1): Abstract, Claims 1

 and 14, Figs. 13A–15 and related text, Cols. 6:32–7:25; and ’018 Patent Prosecution History: Office

 Action Resp. (Dkt. No. 135-11), Appeal Brief (Dkt. No. 143-4), Reply Brief (Dkt. No. 135-10), Office

 Action Resp. (Dkt. No. 135-9), Appeal Brief (Dkt. No. 143-5), Reply Brief (Dkt. No. 143-6), Oral

 Hearing Transcript (Dkt. No. 143-32), and Board Decision (Dkt. No. 143-7). Extrinsic evidence: Ex

 parte Reexam of U.S. Patent No. 6,793,469: Reply Brief (Dkt. No. 143-4); ’814 Application

 Prosecution History: Office Action Resp. (Dkt. No. 143-9), Office Action Resp. (Dkt. No. 143-10),

 and Office Action Resp. (Dkt. No. 143-13); and U.S. Patent Application No. 10/459,690: Office Action

 Resp. (Dkt. No. 135-11).

           Plaintiff replies: Chief Judge Gilstrap already construed this term correctly. Dkt. No. 146 at 11.

 Plaintiff does not argue that the pump body is the whole pump, but rather that the main part is the part



 9
     https://www.merriam-webster.com/dictionary/pump
 10
      https://www.merriam-webster.com/dictionary/body
                                                        19
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 20 of 28 PageID #: 4413



 of the pump between the inlet and outlet and Defendants’ prior art figures are not inconsistent with this

 argument. Id. at 12. Defendants improperly limit the term and add confusion. Id.

                  Analysis

        The applicant engaged in clear lexicography by expressly stating “[t]he ordinary and customary

 meaning of ‘pump body’ is the main part of the pump.” Dkt. No. 135-8 at 3. Applicant then argued that

 “[t]he straightforward distinction drawn in claim language itself between the ‘pump body’ and the ‘air

 outlet’ as separate components of the ‘electric pump’ as a whole is readily apparent from the

 specification.” Id. To support this, applicant presented two examples from the specification. Id. at 7–

 8. In the first example, the applicant stated that “[a]pplying the ordinary and customary meaning of

 ‘pump body,’ the ‘main part or central part’ of electric pump 42 is quite simply the part between

 protruding air inlet 427 and protruding air outlet 425 shown in Fig. 8B.” Id. at 7. In the second example,

 the applicant stated that “[a]gain, applying the ordinary and customary meaning of ‘pump body,’ the

 ‘main part or central part’ of the electric pump is quite simply the part between protruding air

 inlet/outlets 94 and 95 shown in Fig. 14.” Id. at 8.

        Defendants argue that the plain language of the claims demonstrates that the “pump body” is

 only a portion of the “electric pump,” specifically only the pump motor, fan, and portion of the electric

 pump in which the motor and fan are disposed. Dkt. No. 143 at 21. The Court disagrees. Independent

 Claim 1 reads:

                  “1. An inflatable product comprising:
                  an inflatable body comprising an exterior wall; and
                  an electric pump for pumping the inflatable body, the electric pump
                  comprising a pump body and an air outlet, wherein the pump body is
                  built into the exterior wall and wholly or partially recessed into the
                  inflatable body, leaving at least a portion of the pump body exposed by
                  the exterior wall, and wherein the pump body is permanently held by the
                  inflatable body.”

 Dkt. No. 1-1 at 32. Independent Claim 14 reads:


                                                        20
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 21 of 28 PageID #: 4414



                 “14. An inflatable product comprising:
                 an inflatable body comprising an exterior wall; and
                 an electric pump for pumping the inflatable body, the electric pump
                 comprising a pump body and an air outlet, wherein the pump body is
                 built into the exterior wall and wholly or partially recessed into the
                 inflatable body, leaving at least a portion of the pump body exposed by
                 the exterior wall.”

 Id. All the claims here say about the pump body is that it is “built into the exterior wall and wholly or

 partially recessed into the inflatable body, leaving at least a portion of the pump body exposed by

 the exterior wall.” Id. Reading in that the pump body is specifically only the pump motor, fan, and

 portion of the electric pump in which the motor and fan are disposed based on the plain language of

 the claims is improper.

         Defendants also argue that during prosecution, Plaintiff confirmed that the “pump body” is a

 separate and distinct portion of the “electric pump.” Dkt. No. 143 at 21–22. As discussed above, this

 is not the case. See discussion supra Section IV.B. While the “pump body” may be distinct from the

 “air outlet,” it is not necessarily so.

         The applicant’s lexicography is very clear. Accordingly, the Court construes “pump body” as

 “the main part of the pump.”

             D. “built into” / “the pump body is built into the exterior wall”

  Disputed Term           Plaintiff’s Proposed Construction    Defendants’ Proposed Construction
  “built into”            Plain and ordinary meaning           N/A

  ’018 Patent Claims
  1 & 14
  “the pump body is Construction not necessary                 “for purposes of determining what
  built    into   the                                          structure is built into, only the portion
  exterior wall”      Alternatively, plain and ordinary        of the structure directly in contact with,
                      meaning                                  integrated into, and not detachable from
  ’018 Patent Claims                                           the exterior wall is built into the exterior
  1 & 14                                                       wall”

                 The Parties’ Positions

         Plaintiff submits: Plaintiff’s proposed construction is identical to Chief Judge Gilstrap’s
                                                    21
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 22 of 28 PageID #: 4415



 construction in the Wal-Mart Case. Dkt. No. 135 at 27. During prosecution the applicant distinguished

 prior art by explaining that a “removable,” “non-integral” pump that is “temporarily connected” to the

 inflatable body is not “built into” the inflatable body. Id. (citing Dkt. No. 135-10 at 18–19 and 21–23).

 Defendant’s proposed construction is more complicated and less clear to a jury, unnecessarily

 substituting three terms for one. Id. at 27–28. Defendants’ citation to the prosecution history supports

 Plaintiff’s position, not Defendants’. With respect to “the pump body is built into the exterior wall,”

 there is no construction necessary or, alternatively, the construction should be its plain and ordinary

 meaning. Id. at 29. Plaintiff argues that because the Court is already construing the term “pump body”

 and “built into” there is no need to construe “the pump body is built into the exterior wall.” Id. Plaintiff

 relies on the evidence cited for those terms. Id.

            In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

 evidence to support its position: Intrinsic evidence: ’018 Patent (Dkt. No. 1-1): Claims 1 and 14, Figs.

 2, 4, 8A, 9A & related text for each figure, Cols. 2:62–64, 3:22–25, 4:14–16, 5:8–11, 7:18–25; and

 ’018 Patent Prosecution History: Request for Continued Examination (Dkt. No. 135-10), at 4, 11–18,

 21–22. Extrinsic evidence: Wal-Mart Case: Claim Construction Order (Wal-Mart Case at Dkt. No.

 153), Dkt Nos. 119, 134; ’394 Patent (Dkt. No. 1-3): Abstract, Claims 1, 13, & 16, Fig. 4A & related

 text, Cols. 1:25–28, 4:39–45, 8:14–22; U.S. Patent No. 7,346,950 (Dkt. No. 1-2): Abstract, Claim 1,

 Fig. 4A & related text, Cols. 1:24–27, 5:1–6, 8:45–53; and Merriam-Webster.com, “Built-in.” 11

            Defendants respond by construing “the pump body is built into the exterior wall” rather than

 just “built into.” Dkt. No. 143 at 28. Defendants argue: the “pump body” is the feature built into the

 exterior wall, not another feature of the electric pump. Id. Plaintiffs disclaimed any coverage broader

 than Defendants’ proposed construction in the ’018 Patent prosecution history. Id. at 28–29. This is

 also how the applicant distinguished U.S. Patent No. 4,862,533 from prior art. Id. at 30. Further, it is


 11
      https://www.merriam-webster.com/dictionary/built-in
                                                            22
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 23 of 28 PageID #: 4416



 because the “pump body” is only the portion of the “electric pump” in which the motor and fan are

 disposed and “built into” is limited to direct contact arrangements that the PTAB allowed the asserted

 claims of the ’018 Patent to issue. Id. at 31 (citing Dkt. No. 143-7 at 3–4).

         In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

 evidence to support their position: Intrinsic evidence: ’018 Patent (Dkt. No. 1-1): Abstract, Claims 1

 and 14, Figs. 2, 4, 8, 9, 13A–15 and related text, Cols. 2:62–64, 3:22–25, 4:14–16, 5:8–11, and 6:31–

 7:25; and ’018 Patent Prosecution History: Office Action Resp. (Dkt. No. 135-11), Appeal Brief (Dkt.

 No. 143-4), Reply Brief (Dkt. No. 135-10), Office Action Resp. (Dkt. No. 135-9), Appeal Brief (Dkt.

 No. 143-5), Reply Brief (Dkt. No. 143-6), Oral Hearing Transcript (Dkt. No. 143-32), and Board

 Decision (Dkt. No. 143-7). Extrinsic evidence: Ex parte Reexam of U.S. Patent No. 6,793,469: Reply

 Brief (Dkt. No. 143-4); ’814 Application Prosecution History: Office Action Resp. (Dkt. No. 143-9),

 Office Action Resp. (Dkt. No. 143-10), and Office Action Resp. (Dkt. No. 143-13); and U.S. Patent

 Application No. 10/459,690: Office Action Resp. (Dkt. No. 135-11).

         Plaintiff replies: Chief Judge Gilstrap has already construed “built into” and Defendants’

 definition adds multiple unnecessary and confusing phrases. Dkt. No. 146 at 12. Defendants are

 improperly attempting to bring non-infringement arguments into the claim construction process and

 their definition is purely litigation driven. Id. at 13.

                 Analysis

         The prosecution history sheds light on what the applicant means by “built into” by establishing

 what “built into” isn’t. The ’028 File Wrapper March 2, 2010 Reply includes the applicant statement:

                 “A gas pump is not ‘built into’ a car because the nozzle is mated with
                 the fill spout when filling up. Similarly, a person of ordinary skill in the
                 art of inflatable products would not construe a handheld device that is
                 temporarily connected to a valve of an ‘inflatable body’ during inflation
                 and removed thereafter to be in any way ‘built into’ the ‘inflatable body.’

         Dkt. No. 135-10 at 3. The Court finds that, as Chief Judge Gilstrap found reviewing statements

                                                       23
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 24 of 28 PageID #: 4417



 from the same document, “[t]his comports with the plain meaning of ‘built in’ and ‘built into’; namely,

 integrated into and not detachable from.”

        Defendants’ proposed construction for “the pump body is built into the exterior wall” adds three

 limitations for built into: “directly in contact with,” “integrated into,” and “not detachable from.” Dkt.

 No. 143 at 15. While the Court agrees that something “built into” is “integrated into” and “not

 detachable from,” the Court disagrees on the added “directly in contact with” limitation. Defendants

 argue that “there is no intrinsic nor extrinsic evidence support for an indirect connection” Id. at 29. To

 support their own position, Defendants argue that “TWW consistently and repeatedly represented that

 ‘built in’ requires a direct contact (rather than merely indirect contact) relationship between the ‘pump

 body’ and the wall of the ‘inflatable body.’” Id. To support this, Defendants point to a statement in the

 prosecution history that “the pump body—not just any feature of the electric pump—must be built into

 the exterior wall of the inflatable body and wholly or partially recessed into the inflatable body.” Id.

 (citing Dkt. No. 143-6 at 3).

        This establishes that the pump body must be built into the exterior wall of the inflatable body,

 but not that there can be no intervening surface or mechanism. This statement is made to support “not

 just any feature of the electric pump.” Defendants point out that in overcoming the Adams reference,

 the applicant states that the claims “require that the ‘pump body,’ not an ‘air outlet’ such as bowl

 member 44 [of Adams], be built into and exposed by the external wall of ‘inflatable body.” Dkt. No.

 143 at 30 (citing Dkt. No. 143-3 at 9). This distinction is made on the basis that there is already a firm

 distinction between the “pump body” and “air outlet” and that in Adams it is the “air outlet” instead of

 the “pump body” that is built in. For circumstances where the “pump body” and “air outlet” are not

 distinct from each other, this does not hold. If the “air outlet” and the “pump body” are not distinct

 from each other, and the “air outlet” is what is “built in,” then so is the “pump body” “built in.”

        Furthermore, this does not contemplate circumstances where the “air outlet” and the “pump

                                                    24
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 25 of 28 PageID #: 4418



 body” are distinct, but it is some unclaimed element that is a part of the “pump body” rather than the

 “air outlet” that acts as an intervening contact between the “pump body” and the “exterior wall.” Due

 to possible circumstances such as the two expressed above, the Court rejects the “directly in contact

 with” limitation.

            Accordingly, the Court construes “built into” as having its plain meaning. In light of this

 construction, the Court finds that for “the pump body is built into the exterior wall” there is no

 construction necessary.

                E. “located in”

  Disputed Term              Plaintiff’s Proposed Construction          Defendants’ Proposed Construction
  “located in”               Plain and ordinary meaning                 “wholly or partially recessed”

  ’018 Patent Claims                                                    Claim 12 is indefinite under 35 U.S.C.
  12 & 13                                                               § 112, ¶ 4

                    The Parties’ Positions

            Plaintiff submits: “located in” is a simple and familiar term that Defendants do not indicate is

 used as a term of art or carrying specialized meaning. Dkt. No. 135 at 30. Defendants’ proposed

 construction violates claim differentiation with respect to Claims 1 and 12. Id. at 31. Further,

 Defendants’ proposed construction is not helpful to the jury, and their argument that Claim 12 is

 indefinite is baseless as Defendants themselves assert a proposed construction. Id. at 32.

            In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

 evidence to support its position: Intrinsic evidence: ’018 Patent (Dkt. No. 1-1): Claims 12 and 13,

 Figs. 13A–13B, 15 and the related text of each figure, Col. 1:45-47; and ’018 Patent Prosecution

 History Appeal Brief (Dkt. No. 143-4), Appeal Brief (Dkt. No. 143-5), Reply Brief (Dkt. No. 143-6),

 and Decision on Appeal (Dkt. No. 143-7). Extrinsic evidence: Macmillan Dictionary, “located” 12




 12
      https://www.macmillandictionary.com/dictionary/american/located
                                                           25
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 26 of 28 PageID #: 4419



 (Dkt. No. 123-1 at 13).

        Defendants respond: “located in” requires nothing more than a wholly or partially recessed

 arrangement such that Claim 12 is indefinite while Plaintiff’s construction “adds some amorphous,

 indecipherable limitation to claim 1.” Dkt. No. 143 at 32. Claim 12 is invalid as indefinite pursuant to

 35 U.S.C. § 112, ¶ 4 for failing to specify a further limitation to Claim 1. Id. Plaintiff’s own expert Dr.

 Stevick admitted that the partially recessed embodiments in the ’018 Patent meet the “located in”

 limitation of Claim 12 and testified that the wholly recessed embodiment in the ’018 Patent meets the

 “located in” limitation of Claim 12. Id. at 33–34. Plaintiff’s reliance on the Wal-Mart Case’s Claim

 Construction Order and Traxxas LP v. Hobby Products International, Inc. is misplaced as the Wal-

 Mart Case’s Claim Construction Order addressed a different issue and Traxxas is distinguishable.

        In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

 evidence to support their position: Intrinsic evidence: ’018 Patent (Dkt. No. 1-1): Abstract, Claim 12,

 Figs. 13A–15 and related text. Extrinsic evidence: Deposition of Glen Stevick, Ph.D. (Dkt. No. 143-

 42) at 542:2–7 and 546:17–547:8.

        Plaintiff replies: “located in” means exactly what it says and does not add some amorphous,

 indecipherable limitation. Dkt. No. 146 at 13. Claim 12 clarifies it is not enough for only a small portion

 of the pump to be partially recessed as would be permitted in Claim 1, but that the main part of the

 pump must be located in the inflatable body such as shown in the ’018 Patent figures. Id. This is

 consistent with Dr. Stevick’s testimony. Id. Defendant attempts to define the dependent claim as

 identical to the independent claim, then argue the depending claim adds nothing and is therefore

 indefinite, and this violates claim differentiation. Id. Defendants have not met their burden to

 “demonstrate by clear and convincing evidence that one of ordinary skill in the relevant art could not

 discern the boundaries of the claim based on the claim language, the specification, the prosecution

 history, and the knowledge in the relevant art.” Id. at 14 (citing Haemonetics Corp. v. Baxter

                                                     26
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 27 of 28 PageID #: 4420



 Healthcare Corp., 607 F.3d 776 (Fed. Cir. 2010)).

                    Analysis

           The “located in” term is an additional limitation established in Claims 12 and 13, which depend

 from Claim 1. Dkt. No. 1-1 at 32. Claim 12 reads, “[t]he inflatable product as claimed in claim 1,

 wherein the pump body is located in the inflatable body.” 13 Id. Claim 13 reads, “The inflatable

 product as claimed in claim 12, wherein the air outlet is located in the inflatable body.” 14 This term

 “located in” is not present in Claim 1, from which Claims 12 and 13 depend. Claim differentiation

 strongly suggests that “located in” adds a limitation. Otherwise, Claims 12 and 13 are indefinite.

           Plaintiff argues that Defendants’ proposed construction “wholly or partially recessed” violates

 claim differentiation with respect to Claims 1 and 12. Dkt. No. 135 at 31. The Court agrees. Plaintiff

 argues that Claim 12 clarifies it is not enough for only a small portion of the pump to be partially

 recessed as would be permitted in Claim 1, but that the main part of the pump must be located in the

 inflatable body such as shown in the ’018 Patent figures, and that this is consistent with Dr. Stevick’s

 testimony. Dkt. No. 146 at 13. Plaintiff does not, however, provide a construction that clarifies this

 distinction for the jury in a helpful way, standing by their assertion that “located in” should be assigned

 its plain and ordinary meaning.

           Valid dependent claims, by definition, have lesser claim scope than the claim they depend from,

 as they incorporate additional limitations that are not present in the independent claim. With the

 presumption of validity, which the Court finds Defendants have failed to overcome in their

 indefiniteness argument, “located in” cannot merely mean “partially recessed” without violating claim

 differentiation.

           Accordingly, the Court construes “located in” as “wholly recessed.”



 13
      Emphasis added.
 14
      Emphasis added.
                                                     27
Case 2:19-cv-00092-JRG-RSP Document 177 Filed 12/01/20 Page 28 of 28 PageID #: 4421


  .
      V.      CONCLUSION

           The Court adopts the constructions above for the disputed and agreed terms of the ’018 Patent.

 Furthermore, the parties should ensure that all testimony that relates to the terms addressed in this

 Order is constrained by the Court’s reasoning. However, in the presence of the jury the parties should

 not expressly or implicitly refer to each other’s claim construction positions and should not expressly

 refer to any portion of this Order that is not an actual construction adopted by the Court. The references

 to the claim construction process should be limited to informing the jury of the constructions adopted

 by the Court.
          SIGNED this 3rd day of January, 2012.
            SIGNED this 30th day of November, 2020.




                                                          ____________________________________
                                                          ROY S. PAYNE
                                                          UNITED STATES MAGISTRATE JUDGE




                                                     28
